               Case 1:19-cv-00406-DAE Document 39 Filed 10/09/20 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION
    RUSSELL BRANDON SMITH,                            §
    Individually and on behalf of others similarly    §
    situated,                                         §
                           Plaintiff                  §
                                                      §          CIVIL NO. 1:19-CV-406-DAE
    v.                                                §
                                                      §
    TWIN VILLAGE MANAGEMENT
    LLC d/b/a SUNDANCE MEMORY                         §
    CARE,                                             §
                             Defendant                §


                                                 ORDER

         Before the Court is Plaintiff’s Motion to Compel & to Preclude Testimonial Evidence, filed

September 28, 2020 (Dkt. 35), and Defendant’s Response to Plaintiff’s Motion to Compel & to

Preclude Testimonial Evidence, filed October 5, 2020 (Dkt. 38).1 On September 30, 2020, the

District Court referred the motion and related filings to the undersigned Magistrate Judge for

resolution, pursuant to 28 U.S.C. § 636(b)(1), Federal Rule of Civil Procedure 72, and Rule 1 of

Appendix C of the Local Rules of the United States District Court for the Western District of Texas

(“Local Rules”).

                                           I.        Background

         Plaintiff Russell Brandon Smith, individually and on behalf of others similarly situated, brings

this collective action complaint under the Fair Labor Standards Act to recover unpaid overtime

wages allegedly owed to the sales staff of Defendant Twin Village Management LLC d/b/a

Sundance Memory Care. In his motion, Plaintiff seeks to:




1
 The deadline for Plaintiff’s reply has not yet passed, but the Court need not wait for a reply before ruling
on a motion. Local Rule CV-7(f)(2).
          Case 1:19-cv-00406-DAE Document 39 Filed 10/09/20 Page 2 of 3




           (1) preclude Defendant from relying at summary judgment on testimony from Kacye
               Vanderplas, Plaintiff’s supervisor, who was unable to appear for deposition before
               the discovery deadline due to her high-risk pregnancy; and

           (2) compel Defendant to answer Plaintiff’s Interrogatory No. 20 and either deem
               Plaintiff’s Requests for Admission Nos. 18 and 19 admitted or, in the alternative,
               order Defendant to amend its responses.

                                II.      Vanderplas Testimony

   The deadline to file dispositive motions was September 30, 2020. Scheduling Order, Dkt. 22.

Defendant filed a motion for partial summary judgment on that date. Dkt. 37. In its response to

Plaintiff’s motion, Defendant contends that Plaintiff’s motion is moot with respect to the testimony

of Kacye Vanderplas because Defendant did not rely on any testimonial evidence from her in

support of its motion for partial summary judgment.

   The Court agrees. Plaintiff’s Motion to Preclude Testimonial Evidence is DENIED as moot.

                                 III.     Discovery Responses

   Discovery closed on August 31, 2020. Scheduling Order, Dkt. 22. Local Rule CV-16(d)

provides that: “Absent exceptional circumstances, no motions relating to discovery, including

motions under Rules 26(c), 29, and 37, shall be filed after the expiration of the discovery deadline,

unless they are filed within 7 days after the discovery deadline and pertain to conduct occurring

during the final 7 days of discovery.”

   As stated above, Plaintiff’s motion was filed on September 28, 2020, nearly a month after

discovery closed. Plaintiff does not contend that exceptional circumstances are present; in fact,

neither party specifically addressed the discovery deadline or the timeliness of Plaintiff’s motion

at all. Because Plaintiff failed to present exceptional circumstances to justify filing a motion to

compel more than seven days after the close of discovery, Plaintiff’s Motion to Compel

Defendant’s discovery responses is DENIED as untimely.



                                                 2
         Case 1:19-cv-00406-DAE Document 39 Filed 10/09/20 Page 3 of 3




                                    IV.      Conclusion

   For these reasons, Plaintiff’s Motion to Compel & to Preclude Testimonial Evidence (Dkt. 35)

is DENIED. IT IS FURTHER ORDERED that this case be removed from the Magistrate Court’s

docket and returned to the docket of the Honorable David a. Ezra.

   SIGNED on October 9, 2020.


                                                   SUSAN HIGHTOWER
                                                   UNITED STATES MAGISTRATE JUDGE




                                               3
